29DETAILED ACTION
Re Application No. 15/809432, this action responds to the amended claims dated 07/12/2021.
At this point, claims 6 and 19 have been cancelled.  Claims 1-5, 7-18, and 20-22 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-5, 7-18, and 20-22 are considered as allowable subject matter.
	
Re claims 1, 8, and 14, Olukotun discloses a method of suspending threads in response to detecting a cache miss (p. 2, ¶ 24-25; p. 9, ¶ 71). Dunshea discloses releasing resources for a suspended thread (p. 1, ¶ 5).  Loewenstein discloses preventing fetching of resources in response to suspension (p. 5, ¶ 50; p. 8, ¶ 77).  However, while Olukotun, Dunshea, and Loewenstein may collectively disclose the claim limitations in isolation, Applicant’s argument that releasing resources in response to suspending a thread would teach away from Olukotun is deemed persuasive.  As Applicant has noted, Olukotun specifically discloses that the invention is to avoid context switching; accordingly, modifying it in such a way that it performs a context switch and releases its resources, as in Dunshea, would change the principle of operation.  Accordingly, it would not have been obvious to combine Olkukotun, Dunshea, and Loewenstein to yield the claimed invention. 

Re claims 2-5, 7, 9-13, 15-18, and 20-22 the claims are allowable by virtue of their dependence upon one of claims 1, 8, and 14 above, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Goldschmidt, whose telephone number is 571-270-3489.  The examiner can normally be reached from M-F 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi, can be reached at 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132